People v Smith (2020 NY Slip Op 04786)





People v Smith


2020 NY Slip Op 04786


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2019-02120
2020-06121
 (Ind. No. 18-00231, S.C.I. No. 18-00511)

[*1]The People of the State of New York, respondent,
vJoe Smith, appellant.


John R. Lewis, Sleepy Hollow, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (William C. Ghee of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Orange County (William L. DeProspo, J.), both rendered January 7, 2019, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 18-00231 and criminal possession of a controlled substance in the third degree under Superior Court Information No. 18-00511, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Thomas, 34 NY3d 545, 564; People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255-256; People v Stanley, 99 AD3d 955).
DILLON, J.P., LASALLE, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court